Citation Nr: 0505453	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-02 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression.  

3.  Entitlement to a higher initial rating for service-
connected low back disability, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to 
September 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of service connection for pes planus and a higher 
rating for low back disability are addressed in the REMAND 
portion of the decision below and  are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran does not have an acquired psychiatric 
disability that is related to injury, disease or event noted 
in his military service.  

3.  The veteran has a personality disorder that is not a 
disease or injury under the law pertaining to compensation 
benefits.  


CONCLUSION OF LAW

An acquired psychiatric disability, claimed as depression, 
was not incurred in or aggravated by the veteran's military 
service, and the inservice incurrence of a psychosis may not 
be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions

The veteran and his representative contend that the veteran 
is entitled to service connection for depression.  In a May 
2003 statement, the veteran's local representative argues 
that the veteran's current psychiatric symptoms were in their 
prodromal phase during his military service.  In addition, it 
is note that he was diagnosed with depression with 
polysubstance abuse, and the veteran reported that his 
release from the military was in part due to his drug use.  
The representative directs the Board's attention to 38 C.F.R. 
§ 3.303(b) that pertains to continuity of symptomatology.  

In November 2004, the veteran's national service 
representative directs the Board's attention to 38 C.F.R. 
§ 3.303(d) that pertains to establishing entitlement to 
service connection for disability discovered after service, 
but found to be associated with military service.  

Law and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

Congenital or developmental abnormalities, such as 
personality disorders, are not diseases or injuries within 
the meaning of applicable legislation.  Consequently, service 
connection may not be afforded for those types of disorders.  
38 C.F.R. § 3.303(c).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A psychosis is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

Factual Background

The veteran's service medical records make no reference to 
complaints, findings or treatment for psychiatric disability 
throughout his military service.  In addition, the veteran 
did not demonstrate a psychosis in the initial post service 
year.  

The first documented evidence of psychiatric treatment 
provided to the veteran is contained in the reports of a VA 
hospitalization in November 1992.  This admission and 
numerous others thereafter were for detoxification, drug and 
alcohol abuse counseling and drug and alcohol rehabilitation.  

The veteran was hospitalized at Pinnacle Pointe Hospital in 
February 2000 for symptoms associated with major depression.  
The examiner noted that this was a single episode without 
psychosis.  

Reports of VA outpatient and inpatient treatment from October 
2001 show other psychiatric diagnoses including the 
following:  paranoid personality disorder, noted in October 
2001; generalized anxiety disorder noted in January 2002; 
rule out malingering noted in January and March 2002; and 
substance induced mood disorder, recorded in April 2002.  



Analysis

The preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disability, 
claimed as depression.  No psychiatric disability was shown 
in service and no psychosis was discovered within the 
veteran's initial postservice year.  Currently, the veteran 
is not shown to have an acquired psychiatric disability 
associated with injury, disease or event noted during his 
military service.  Instead, psychiatric treatment provided 
during the years that followed the veteran's military service 
pertains to treatment for drug and alcohol abuse.  

While the Board does observe that other psychiatric 
conditions have been recorded in the veteran's clinical 
record, the Board must caution the veteran that his 
personality disorder is not a condition for which service 
connection may be established.  38 C.F.R. § 3.303(c).  Also, 
generalized anxiety disorder and major depression were 
identified at times too remote from service to be associated 
therewith.  Moreover, there is no credible evidence of record 
that associates any existing generalized anxiety disorder or 
major depression with the veteran's military service.  
Consequently, in the instant case there is an absence of 
evidence suggesting a continuity of symptoms since military 
service and a lack credible evidence establishing a nexus 
between current disability and the veteran's military 
service.  See 38 C.F.R. §§ 3.303(b) and (d).  These 
deficiencies mitigate definitively against the possibility of 
a favorable determination.  

The Board acknowledges the May 2003 statement in which the 
veteran's local representative argues that the veteran's 
current psychiatric symptoms were in their prodromal phase 
during his military service.  The Board observes that despite 
the veteran's voluminous clinical record, the evidence, which 
primarily refers to treatment for psychiatric complaints, in 
no way suggests any association or causal connection with the 
veteran's military service.  Of even greater significance is 
the absence of any complaints of psychiatric disability in 
the veteran's service medical records.  Consequently, no 
objective evidence has been identified to support the 
allegation that the veteran had inservice psychiatric 
symptoms that represent the prodromal phase of the veteran's 
existing psychiatric disability.  

In addition the local representative argued that the veteran 
reported that his release from the military was in part due 
to his drug use.  Were this the case, the veteran and his 
representative are advised that the veteran's claim would 
fall under the purview of the law and regulations pertaining 
to willful misconduct.  8 U.S.C.A. § 105(a) (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2004).  The Board need not reach a 
determination on the matter of willful misconduct in this 
case, as the absence of diagnosis or treatment in service is 
of overwhelming significance.  

The veteran's national service representative in November 
2004 argued, in essence, that a proper application 38 C.F.R. 
§ 3.303(d) would result in a grant of service connection.  
This argument must fail, however, because all the elements 
necessary to prevail under this provision have not been 
satisfied.  The veteran currently has psychiatric diagnoses 
that were first discovered after his separation from service.  
However, the crucial element of a connection or nexus to 
military service is not even suggested by credible sources.  

While the contentions regarding the inservice incurrence of 
psychiatric disability have been considered, the Board 
observes that there is no medical opinion contained in the 
record to support this allegation.  Laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In this instance the veteran does not appear to be 0or claim 
to be medically trained.  As a result, his conclusion that he 
has depression related to his service is not credible.  In 
view of the foregoing, the preponderance of the evidence is 
against the claim of entitlement to service connection for an 
acquired psychiatric disability, claimed as depression.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO issued its notices in April 2001, November 2001 and 
September 2002 the RO issued its decision to deny service 
connection for depression in July 2001.  The RO informed the 
veteran of its duty to notify and to assist him in the 
development of his case.  The RO informed the veteran of its 
duty to explain to him the information or evidence needed to 
grant the claims for service connection.  

The letters discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him.  
The RO afforded the veteran details about the sources of 
evidence that might show entitlement.  Specifically, the 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  The Board observes that although the RO did not 
state specifically that the veteran was to submit all 
evidence in his possession, it did advise the veteran that it 
was his responsibility to make certain that VA received all 
pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, the duty to notify 
has been satisfied.  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records and VA treatment records 
and assembled a voluminous record reflecting the veteran's 
disability picture during and after his military service.  

The Board observes that the RO did not provide the veteran 
with a mental disorders examination.  Failure to do so does 
not constitute error in the light of the surrounding 
circumstance.  Clearly, the absence of any reference to 
acquired psychiatric disability during the veteran's military 
service is a relevant factor.   

Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a postservice medical 
examination cannot not provide evidence of such past events, 
the Department of Veterans Affairs (VA) is not required to 
provide a medical examination to claimant as part of duty to 
assist when the record does not already contain evidence of 
an in-service event, injury, or disease.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i); See Duenas v. Principi; 
18 Vet.App. 512 (2004).

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as depression is denied.  




REMAND

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of its 
appellate review of the remaining claims on appeal.  

Pes Planus

The veteran's service medical records show that pes planus 
was noted on clinical evaluation at the medical examination 
for enlistment into active service, conducted in March 1988.  
The condition was noted to be asymptomatic at that time.  The 
veteran was first treated for pes planus during his military 
service in 1990.  The Board observes that the veteran's 
postservice clinical record shows references to pes planus.  
For example, a December 2003 radiology report reflects the 
impression of bilateral pes planus.  Thus, the presence of 
current disability has been confirmed.  

The veteran reported that his pes planus was aggravated by 
his military service.  In his February 2002 report he directs 
the Board's attention to the prevision of 38 C.F.R. § 3.306.  
In May 2003, the veteran's local representative directs the 
Board's attention to 38 C.F.R. § 3.303(b) that pertains to 
continuity of symptomatology.  In November 2004, the 
veteran's national service representative directs the Board's 
attention to 38 C.F.R. § 3.303(d) that pertains to 
establishing entitlement to service connection for disability 
discovered after service, but found to be associated with 
military service.  

The Board observes that a remand is required with respect to 
claim for service connection for pes planus, as service 
medical records indicate treatment, raising possibility that 
medical examination might aid in substantiating service 
connection claim.  See Duenas v. Principi, 18 Vet.App. 512 
(2004).  



Low back disability.

The Board observes that the schedule for rating spine 
disabilities was revised, effective September 26, 2003.  See 
68 Fed. Reg. 51454-51456 (August 27, 2003).  The formula for 
rating intervertebral disc syndrome was revised as well, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  The veteran's most recent official 
examination was conducted in April 2003.  

The veteran's representative did not specifically request 
another VA examination, but in the informal hearing 
presentation stated that the examination worksheets used to 
evaluate the spine under the old criteria would not provide 
sufficient information to rate the veteran under the new 
criteria.  The Board agrees.  

General observations respecting the April 2003 VA examination 
include the absence of any indication that the veteran's 
claims folder was not available for review by the examiner.  
The statutory duty to assist includes the conduct of a 
thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

Also, the examiner in April 2003 did not address matters 
pertaining to functional loss.  38 C.F.R. § 4.40, 4.45, 4.50; 
DeLuca v. Brown, 8 Vet App 202 (1995).  

Consequently, additional examination should be performed to 
evaluate fully the veteran symptoms under these new criteria.  
The examination should clarify the appropriate diagnosis, 
establish precise ranges of motion, describe the duration and 
severity of incapacitation episodes and evaluate functional 
loss.  

VA has an obligation to afford claimants for disability 
benefits a thorough, contemporaneous examination when 
necessary to evaluate a disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2004).  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Afford the veteran a VA podiatry 
examination in order to determined the 
current nature and etiology of pes 
planus.  All indicated special studies 
and tests should be accomplished.  

The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner's 
attention is directed to the medical 
examination report for enlistment into 
military service that shows pes planus.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran's pes 
planus was aggravated by his military 
service.  In particular, the examiner is 
asked to answer the following question:  
Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's pes planus underwent 
increased disability beyond its natural 
progress due to his military service?  
The clinical basis for the opinion should 
be set forth in detail.   

2.  Afford the veteran a VA spine 
examination in order to determine the 
current nature and extent of service-
connected lumbosacral spine disability.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.   

Ask the examiner to provide a complete 
diagnosis and discussion on current 
symptomatology associated with service-
connected lumbar spine disability.  

i.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.  

A.  The examiner should note actual 
values for active, passive, as well 
as values considered to be normal 
ranges of motion for the veteran.  
The examiner should state whether 
the veteran currently has ankylosis 
and if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome, if 
any, associated with the veteran's 
service-connected disabilities.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the lumbar spine.  If so, 
and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

ii.  With respect to the 
neurological examination: The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected lumbar spine disability.  

The examiner is asked to comment on 
the nature and extent of any chronic 
neurological manifestations-i.e., 
neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present 
constantly, or nearly so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
segment of the lumbar spine.  If so, 
and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic neurological 
manifestations or incapacitating 
episodes.  

iii.  The examiner should also 
document the number of weeks, if 
any, during the past 12 months, that 
the veteran has had "incapacitating 
episodes," defined as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

iv.  The examiner is asked to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

v.  The examiner is asked to comment 
on the impact of the service-
connected spine disability picture 
on the veteran's ability to obtain 
and maintain employment.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


